Citation Nr: 0617425	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-05 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel








INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
December 1941 to January 1942, and from November 1945 to 
January 1946.  He was a Prisoner of War (POW) of the Japanese 
Government from May 1942 to February 1943.  The veteran died 
in December 1960.  The appellant in this case claims to be 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied service 
connection for the cause of the veteran's death.  

In August 2005, the Board remanded the case for additional 
development of the evidence.  The case has been returned to 
the Board for further appellate adjudication.


FINDINGS OF FACT

1.  According to the death certificate, the veteran died in 
December 1960 from chronic malaria due to amoebiasis and 
pulmonary tuberculosis.  

2.  At the time of the veteran's death, service connection 
was not established for any disorders.

3.  The veteran's death was not proximately due to or the 
result of a service- connected disease or injury.



CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause death, nor may it be so 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the appellant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the veteran 
provide any evidence in her possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II, which 
replaced the opinion in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I)).

The appellant was afforded opportunities to submit 
additional evidence.  The claimant has indeed been 
notified that she should identify or submit any and all 
evidence relevant to the claim addressed in this 
decision.    

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is VCAA letters 
dated in January 2003, November 2003 and October 2005 
provided the appellant with adequate notice as to the 
evidence needed to substantiate her claim and the evidence 
not of record that is necessary.  Although this letter was 
sent after the initial RO decision on the matter addressed 
herein, the RO subsequently readjudicated the claim.  The 
January 2003, November 2003 and October 2005 VCAA letters 
further advised the appellant that VA would attempt to obtain 
records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.  
Simply put, the appellant was notified and aware of the 
evidence needed to substantiate her claim and the avenues 
through which she might obtain such evidence, and of the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking her to submit 
everything she has which is pertinent to the claim.  The 
January 2003, November 2003 and October 2005 VCAA letters 
specifically asked the appellant to tell the RO if she knew 
of any additional evidence she would like considered.  This 
request of the appellant implicitly included a request that 
if he had any pertinent information, she should submit it.  
VA has taken all appropriate action to develop the 
appellant's claim.  The Board also notes that in this case 
the appellant was provided notice of the VCAA prior to the 
initial unfavorable RO decision.  Pelegrini v. Principi, 17 
Vet. App. 412 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 484.

The appellant was provided with notice of what type of 
information and evidence was needed to substantiate her claim 
for service connection for cause of death, but she was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  Despite the 
inadequate notice provided to the appellant on these latter 
two elements, the Board finds no prejudice to the appellant 
in proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection or the cause of the veteran's death, any questions 
as to the appropriate disability ratings or effective dates 
to be assigned is rendered moot. 
 
The VCAA requires the VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. § 
3.159(c), which includes providing a medical examination or 
opinion when such is necessary to make a decision on the 
claim. In this case, the record contains a private medical 
certificate addressing treatment for chronic malaria, 
bronchitis and anemia and a certificate addressing the cause 
of death.  In response to the November 2003 VCAA letter, the 
appellant replied that she had no additional evidence to 
submit.

The National Personnel Records Center (NPRC) has reported 
that the veteran's service medical records are not available.  
The absence of such records is of course through no fault of 
the veteran and the Board has a heightened duty to explain 
its findings and conclusions and to consider the benefit of 
the doubt rule in this case. O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  Solicitation of a medical opinion is not 
necessary because (as discussd in detail below), the record 
lacks competent evidence that the appellant's spouse's death 
may be associated with a disease incurred in service. 38 
C.F.R. § 3.159(c)(4)(C). 

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Analysis

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse for death resulting from a 
service-connected disability.  38 U.S.C.A. § 1310.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection. Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.306.

Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as active tuberculosis, if 
they are shown to be manifest to a degree of 10 percent or 
more within one year following the veteran's separation from 
active military service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In addition, the following diseases are potentially subject 
to presumptive service connection for a former POW:  
avitaminosis; beriberi (including beriberi heart disease); 
chronic dysentery; helminthiasis; malnutrition (including 
optic atrophy associated with malnutrition); pellagra; any 
other nutritional deficiency; psychosis; any of the anxiety 
states; dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite; post-traumatic osteoarthritis; 
irritable bowel syndrome; peptic ulcer disease; peripheral 
neuropathy (except where directly related to infectious 
causes), arteriosclerotic heart disease or hypertensive 
vascular disease, and stroke and its complications.  38 
C.F.R. § 3.309(c).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990) (a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

In compliance with 38 U.S.C.A. § 7104, and Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000), a complete review of 
the entire record indicates that a preponderance of the 
evidence is against a claim of service connection for the 
cause of the appellant's spouse's death.

The veteran died in December 1960.  A December 1960 death 
certificate listed his cause of death as chronic malaria due 
to amoebiasis due to pulmonary tuberculosis. 

The veteran was not service-connected for any condition prior 
to his death.
There are no service medical records relating to the 
veteran's periods of active service.  The National Personnel 
Records Center (NPRC) has indicated that these records were 
apparently destroyed in a fire.  The Board acknowledged that 
the service medical records were not available, however, it 
remanded the case in August 2005 in order to ascertain 
whether NPRC had the veteran's Affidavit for Philippine Army 
Personnel or his Personnel Record of the Army of the 
Philippines.  The NPRC responded that the veteran's record 
was fire-related and that the information could not be 
reconstructed. 

An affidavit dated in September 1973 was received from Dr. C. 
Abido.  Dr. Abido stated that he was a former medical officer 
with the Western Luzon Guerrilla Forces and that he treated 
the veteran after his discharge from active service.  In Dr. 
Abido's capacity as a medical officer, he reported, he 
treated the veteran for occasional attacks of chilly 
sensations, followed by fever, chest and back pains with 
cough and generalized abdominal pains accompanied by loose 
bowel movements.  He stated that he treated the veteran for 
chronic malaria with attending bronchitis and chronic amoebic 
dysentery which the veteran claimed were the continuation of 
relapses of the disease he contracted while on combat duty.  
According to Dr. Abido's clinical observations, the veteran 
suffered from chronic malaria with attendant bronchitis and 
anemia, chronic amoebic dysentary which were contracted in 
line of duty and as a prisoner of war. 

Initially, the Board does acknowledge that the veteran was a 
Prisoner of War in Japan from May 1942 to February 1943; 
however, chronic malaria, amoebiasis and pulmonary 
tuberculosis are not listed among the diseases for which 
service connection can be presumed under 38 C.F.R. § 
3.309(c). 

The evidence of record also does not show that the veteran 
had tuberculosis while in recognized service or within any 
applicable presumptive period following his service.  
Accordingly, entitlement to service connection for the cause 
of the veteran's death on a presumptive basis is not 
warranted in this instance because active tuberculosis was 
not shown within the applicable presumptive period following 
his separation from service. See 38 C.F.R. § 3.309. The Board 
now turns to the issue of whether service connection for the 
cause of the veteran's death is warranted based on direct 
causation.

Dr. Abido  states that he personally treated the veteran 
shortly after his discharge from active service for various 
physical ailments and concluded that the veteran contracted 
chronic malaria and chronic ameobic dysentery during his 
active service.  Although Dr. Abido has expressed a belief 
that the veteran's malaria and dysentery were related to his 
service, this appears to have been based upon a history 
provided by the veteran or the appellant.  Transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber is a medical 
professional. Swann v. Brown, 5 Vet. App. 229 (1993); Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993).  In fact, Dr. Abido 
states that the veteran claimed that his disorders were a 
continuation of relapses of the diseases that he contracted 
while in combat duty during active service.  There are no 
clinical records showing that the veteran suffered from 
chronic malaria or amoebiasis during service.  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty for medical nexus evidence. Bloom v. 
West, 12 Vet. App. 185, 187 (1999).

In sum, the evidence shows that the veteran died from chronic 
malaria due to amoebiasis and pulmonary tuberculosis. None of 
this disorders were service- connected, and the preponderance 
of the evidence does not demonstrate that any of these 
disorders were caused by any incident of service.  As a 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


